Court met at ten o’clock, to receive the verdict of the jury in the case of Henry Cummings, indicted for mail robbery. The court was informed that the jury was unable to agree, and asked to be discharged. They were were then ordered to come into court, when his honor refused to discharge them, while there was a possibility of their being able to find a verdict. They were notified that the court would meet at three o’clock in the afternoon, for their convenience.
At three o’clock the court convened, and the jurors came down.. The prisoner -was also brought in. The jury then returned a verdict of “Guilty in manner and form as he stands indicted.” Col. Black made a motion for a new trial, and in arrest of judgment. The prisoner was remanded, and court adjourned until ten o’clock on Monday.